Opinion of the Court
Robert E. Quinn, Chief Judge:
On his plea of guilty the accused was convicted of three lengthy unauthorized absences from his organization and two specifications alleging a breach of restriction from the same area. Assuming that the former are embraced within the latter1 the punishment is two years instead of two years and six months. Considering the sentence adjudged and that approved by the intermediate appellate authorities, we are of the opinion that remand of the case for reassessment of the sentence is not justified. United States v Helfrick, 9 USCMA 221, 25 CMR 483.
Accordingly, the decision of the board of review is affirmed.
Judges Latimer and Ferguson concur in the reswlt.

 United States v Modesett, 9 USCMA 152, 25 CMR 414.